Opinion filed October 18, 2019




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-19-00154-CV
                                     __________

      IN THE INTEREST OF N.A.L. AND N.A.R., CHILDREN


                     On Appeal from the 318th District Court
                             Midland County, Texas
                        Trial Court Cause No. FM 55,842


                                       and
                                    __________

                                 No. 11-19-00155-CV
                                     __________

                 IN THE INTEREST OF I.M.S., A CHILD


                     On Appeal from the 318th District Court
                             Midland County, Texas
                        Trial Court Cause No. FM 55,843
                      MEMORANDUM O PI NI O N
      These companion appeals stem from orders in which the trial court terminated
the parental rights of the mother of N.A.L., N.A.R., and I.M.S. The mother timely
filed notices of appeal. In her sole issue in each appeal, she challenges the legal and
factual sufficiency of the evidence with respect to the children’s best interest. We
affirm.
                          Termination Findings and Standards
      The termination of parental rights must be supported by clear and convincing
evidence. TEX. FAM. CODE ANN. § 161.001(b) (West Supp. 2018). To terminate
parental rights, it must be shown by clear and convincing evidence that the parent
has committed one of the acts listed in Section 161.001(b)(1)(A)–(U) and that
termination is in the best interest of the child. Id.
      In both cases, the trial court found that the mother had committed five of the
acts listed in Section 161.001(b)(1)—those found in subsections (D), (E), (L), (N),
and (O). Specifically, the trial court found that the mother had knowingly placed or
knowingly allowed the children to remain in conditions or surroundings that
endangered the children’s physical or emotional well-being, that the mother had
engaged in conduct or knowingly placed the children with persons who engaged in
conduct that endangered the children’s physical or emotional well-being, that the
mother had been convicted or placed on community supervision for being criminally
responsible for the death or serious injury of a child, that the mother had
constructively abandoned the children, and that the mother had failed to comply with
the provisions of a court order that specifically established the actions necessary for
her to obtain the return of the children. The trial court also found, pursuant to Section
161.001(b)(2), that termination of the mother’s parental rights would be in the best
interest of each child.


                                            2
      On appeal, Appellant challenges the sufficiency of the evidence with respect
to the best interest findings; she does not challenge the sufficiency of the evidence
to support the findings under subsections (D), (E), (L), (N), and (O). To determine
if the evidence is legally sufficient in a parental termination case, we review all of
the evidence in the light most favorable to the finding and determine whether a
rational trier of fact could have formed a firm belief or conviction that its finding
was true. In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). To determine if the
evidence is factually sufficient in a parental termination case, we give due deference
to the finding and determine whether, on the entire record, a factfinder could
reasonably form a firm belief or conviction about the truth of the allegations against
the parent. In re C.H., 89 S.W.3d 17, 25–26 (Tex. 2002). We note that the trier of
fact is the sole judge of the credibility of the witnesses at trial and that we are not at
liberty to disturb the determinations of the trier of fact as long as those
determinations are not unreasonable. J.P.B., 180 S.W.3d at 573.
      With respect to the best interest of a child, no unique set of factors need be
proved. In re C.J.O., 325 S.W.3d 261, 266 (Tex. App.—Eastland 2010, pet. denied).
But courts may use the non-exhaustive Holley factors to shape their analysis.
Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). These include, but are not
limited to, (1) the desires of the child, (2) the emotional and physical needs of the
child now and in the future, (3) the emotional and physical danger to the child now
and in the future, (4) the parental abilities of the individuals seeking custody, (5) the
programs available to assist these individuals to promote the best interest of the
child, (6) the plans for the child by these individuals or by the agency seeking
custody, (7) the stability of the home or proposed placement, (8) the acts or
omissions of the parent that may indicate that the existing parent–child relationship
is not a proper one, and (9) any excuse for the acts or omissions of the parent. Id.
Additionally, evidence that proves one or more statutory grounds for termination
                                            3
may also constitute evidence illustrating that termination is in the child’s best
interest. C.J.O., 325 S.W.3d at 266.
                                 Background Facts
      The record from the joint trial in these causes reflects that Appellant had a
history with the Department of Family and Protective Services based upon
allegations of neglectful supervision and physical abuse of her children. The
Department ultimately removed the children from Appellant’s care based upon an
incident that occurred while Appellant and N.A.R. were at the Department’s facility
for a counseling session. Appellant picked three-year-old N.A.R. “up off the ground
by her hair and her head, and [swung] her over to the right direction of the
bathroom.” Several Department employees observed this incident. Appellant also
cursed at N.A.R. and later “became very resistant,” “cussing at everyone in the
room.”
      The record reflects that Appellant had issues controlling her anger and that
she had other untreated mental health issues, including depression and anxiety.
These issues put her children at risk and were a concern with respect to her ability
to parent the children. Just two weeks prior to removal, Appellant “took a bunch of
pills” and stated that she could not “cope with life” and did not “want to live
anymore.”
      Appellant’s children were scared of her and feared that she “would beat them
to death.” Appellant had pleaded guilty and was convicted of two offenses relating
to her children: (1) abandoning a child with the intent to return and (2) injury to a
child. While the termination proceedings were pending in the trial court, Appellant
tested positive for marihuana, and she admitted to her use of marihuana. Appellant
also tested positive for methamphetamine while the case was pending below; she
was positive for methamphetamine about two months before the final hearing, about
three weeks before the final hearing, and again just a few days before the final
                                         4
hearing.    Despite these results, Appellant denied that she had ever used
methamphetamine. Appellant did not complete the services required by her family
service plan, and she failed to maintain steady employment and a stable residence
while this case was pending. Appellant admitted that, at the time of trial, she was
unable to provide for the children. However, she hoped to be able to do so in the
future, and she did not want her parental rights to be terminated.
      At the time of removal, I.M.S. was eight years old. He was eventually placed
with his paternal grandmother and has expressed a desire to live with that
grandmother.     The conservatorship caseworker testified that, although I.M.S.
struggled with behavioral issues, his paternal grandmother was dedicated to him and
to helping him with his behavioral issues.
      At the time of removal, N.A.L. was five years old, and N.A.R. was three years
old. N.A.L. and N.A.R. were eventually placed with their father and stepmother.
The caseworker indicated that N.A.L.’s and N.A.R.’s father and the father’s wife
were “very dedicated to ensuring [N.A.L.’s and N.A.R.’s] success and thriving.”
      According to the caseworker, all three children were in good, stable
placements, and the children were happy and thriving in those placements.
Furthermore, the caseworker testified that the children would be in “severe danger”
if Appellant were permitted to have any type of access to them. The Department’s
goal for the children was to terminate Appellant’s parental rights and to give
managing conservatorship of N.A.L. and N.A.R. to their father and managing
conservatorship of I.M.S. to his paternal grandmother. The children’s attorney
ad litem believed that it would be in the children’s best interest for the trial court to
terminate Appellant’s parental rights.
                                         Analysis
      We have considered the record as it relates to the desires of the children, the
emotional and physical needs of the children now and in the future, the emotional
                                            5
and physical danger to the children now and in the future, the parental abilities of
Appellant and of the persons with whom the children were placed, the Department’s
plans for the children, Appellant’s inability to provide a safe home for the children,
Appellant’s drug use, and Appellant’s physical abuse of the children. The trial court
could reasonably have formed a firm belief or conviction, based on the clear and
convincing evidence presented at trial and the Holley factors, that termination of
Appellant’s parental rights would be in the best interest of each of the children at
issue in these appeals. See Holley, 544 S.W.2d at 371–72. Therefore, we hold that
the evidence is legally and factually sufficient to support the findings that
termination of Appellant’s parental rights is in N.A.L.’s, N.A.R.’s, and I.M.S.’s best
interest. See id.
      Appellant seems to contend that, because the parental rights of the father of
N.A.L. and N.A.R. and the father of I.M.S. were not terminated and because I.M.S.
was placed with his paternal grandmother, Appellant’s parental rights should not
have been terminated. We disagree. The trial court’s decisions regarding managing
conservatorship—to appoint I.M.S.’s paternal grandmother to be the sole managing
conservator of I.M.S. and to appoint N.A.L.’s and N.A.R.’s father to be their sole
managing conservator—are not dispositive with respect to the question of whether
it was in the children’s best interest to terminate Appellant’s parental rights. The
trial court’s failure to terminate the parental rights of I.M.S.’s father is also not
dispositive of the issue before us. We note that Appellant was the offending parent
in that it was her actions that necessitated the removal of the children. Clear and
convincing evidence supported the findings that termination of Appellant’s parental
rights was in the best interest of the children. We overrule Appellant’s sole issue in
both appeals.




                                          6
                                         This Court’s Ruling
        We affirm the trial court’s orders of termination.




                                                                   JOHN M. BAILEY
                                                                   CHIEF JUSTICE


October 18, 2019
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      7